McLennan, P. J. (dissenting):
It seems to me that the dangers incident to the work which the plaintiff was required to perform were of such a character as required the defendant in the exercise of due care and prudence to have given warning of the same. It is true, as suggested in the prevailing opinion, that to come in close proximity to a revolving shaft is dangerous; that the danger was obvious and that no warning of the master could have emphasized that fact. The plaintiff, however, was charged with the duty of manipulating an appliance upon such shaft, the danger of which act-did not at all depend upon the revolutions of the shaft but upon the result which might be expected to follow an attempt to place a belt thereon. The defendant knew, or ought to have known, as the evidence discloses, that when it was attempted to place a belt upon such revolving shaft in such manner as to connect it with the shaft or pulley below, also revolving, that it and the hook or fastening with which it was connected was liable to fly. The plaintiff had no knowledge of and was not warned of such danger. He, therefore, assumed to put the belt upon the shaft wholly unmindful that accident could result to him therefrom. I think it is no answer to the proposition to say that the only manner in which the plaintiff could have adjusted the belt was such as to subjeet him to the chances of such accident as happened to him. If he had been informed by the master that the work was dangerous and was such as to require caution upon his part he might have used extraordinary means to have avoided the accident, or he might have refused to attempt the performance of the duty required of him.
The plaintiff in this case was wholly inexperienced. Upon the occasion in question he was .sent for the first time to replace or adjust a belt. The defendant and every man of experience con*663nected with him knew, or in the exercise of ordinary care and prudence ought to have known, that danger attended the operation of placing a belt upon the revolving shaft or pulley. The plaintiff, without such experience and without being warned of such danger, obeying the command of the defendant, made the attempt, with the result that he lost an eye.
I think that under the plainest proposition of law as enunciate^ by the courts of this State, the defendant was guilty of actio nab!< negligence in not having informed the plaintiff of the danger in© dent to the work required before directing him to perform the sam? and that the evidence fully establishes freedom from contributor, negligence on the part of the plaintiff.
I think the evidence clearly establishes negligence on the part of the defendant; that .the plaintiff was free from contributory negligence and that under the circumstances he did not assume the risk which resulted in accident to him.
I, therefore, vote for an affirmance of the judgment, with costs.
Judgment and order reversed and new trial ordered, with costs to the appellant to abide event, upon questions of law oi.^y, the facts having been examined and no error found therein.